Citation Nr: 1214186	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  04-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for solar and seborrheic dermatitis of the face, prior to December 5, 2006.

2. Entitlement to a rating in excess of 60 percent for solar and seborrheic dermatitis of the face, from December 5, 2006 through September 29, 2010.

3.  Entitlement to a rating in excess of 80 percent for solar and seborrheic dermatitis of the face, from September 30, 2010.

4.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee, status post arthroscopy.

5.  Entitlement to a rating in excess of 10 percent for status post open reduction, with internal fixation, of the right elbow with mild arthritis.

6.  Entitlement to an increased (compensable) rating for status post torn radial collateral ligament of the right thumb metacarpophalangeal (MCP) joint with arthritis, prior to May 14, 2003.

7.  Entitlement to a rating in excess of 10 percent for status post torn radial collateral ligament of the right thumb MCP joint with arthritis, from May 14, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision in which the RO, inter alia, denied the Veteran's claims for ratings in excess of 10 percent for solar and seborrheic dermatitis of the face, and patellofemoral pain syndrome of the left knee, status post arthroscopy, as well as for increased (compensable) ratings for status post open reduction, with internal fixation, of the right elbow with mild arthritis, and status post torn radial collateral ligament of the right thumb MCP joint with arthritis.  In May 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004.

By rating decision in September 2004, the RO granted an increased, 10 percent rating for the service-connected right elbow disability, from March 25, 2003 (the date of the Veteran's claim for increase).  Additionally, by rating decision in December 2011, the RO granted an increased, 60 percent rating for the Veteran's service-connected skin disability, effective December 5, 2006, as well as an 80 percent rating, effective September 30, 2010.  Also in the December 2011 rating decision, the RO granted an increased, 10 percent rating for the Veteran's service-connected right thumb disability, effective May 14, 2003.  However, inasmuch as higher ratings are available for the Veteran's right elbow, skin, and right thumb disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in June 2005, the Veteran and his spouse testified during a video-conference hearing before a Veterans Law Judge (who has since left his employment at the Board); a transcript of that hearing is of record.  In May 2006, that Veterans Law Judge remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claims (as reflected in an April 2009supplemental SOC (SSOC)), and returned these matters to the Board for further consideration.

In November 2009, in accordance with the Veteran's request, the Board remanded the claims in order to afford the Veteran the opportunity for a new hearing at the RO.  In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.
In August 2010, the Board remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence. After completing the requested development, the RO continued to deny the claims (as reflected in a December 2011 SSOC, and returned these matters to the Board for further consideration.

The Board's decision addressing the claims for increased ratings for the Veteran's skin disability and right thumb disability is set forth below.  The claims for increased ratings for the Veteran's left knee and right elbow disabilities are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Pertinent to the March 2003 claim for an increased rating and prior to December 5, 2006, the Veteran's service-connected skin disability was not shown to cover 20 percent or more of the Veteran's entire body or to affect 20 percent or more of exposed areas, and treatment consisted of topical ointments.

3.  From December 5, 2006 through September 29, 2010, the Veteran's service-connected skin disability was assigned a 60 percent rating, the maximum rating authorized under Diagnostic Code 7806; the disability was not otherwise manifested by visible or palpable tissue loss, or characteristics of disfigurement including the elevation or depression of lesions on palpation, adherence to underlying tissue, or missing underlying soft tissue.  

4.  Since September 30, 2010, the Veteran's service-connected skin disability has been assigned an 80 percent rating, the maximum rating authorized under Diagnostic Code 7800; the disability has not otherwise been manifested by limitation of function of the affected part or by systemic manifestations, and has not required systemic therapy.

4.  Pertinent to the March 2003 claim for an increased rating and prior to May 14, 2003, the Veteran's right thumb disability was not shown to have a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and fingers, with the thumb attempting to oppose the fingers.

5.  Since May 14, 2003, the Veteran's right thumb disability has been manifested by pain, but the clinical evidence does not show a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and there has been no other objective evidence of functional impairment even after repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for solar and seborrheic dermatitis of the face, prior to December 5, 2006, are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7800, 7806 (as in effect prior to October 2008).

2.  The criteria for a rating in excess of 60 percent for solar and seborrheic dermatitis of the face, from December 5, 2006 through September 29, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7800, 7806 (as in effect prior to October 2008).

3.  The criteria for a rating in excess of 80 percent for solar and seborrheic dermatitis of the face, from September 30, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7800, 7806 (as in effect prior to October 2008).

4.  The criteria for an increased (compensable) rating for status post torn radial collateral ligament of the right thumb MCP joint with arthritis, prior to May 14, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31. 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2011).

5.  The criteria for a rating in excess of 10 percent for status post torn radial collateral ligament of the right thumb MCP joint with arthritis, from May 14, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31. 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
	
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for an increased ratings for his service-connected disabilities of the skin and right thumb, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2003 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2003 letter.  

Post rating, SOCs and SSOCs set forth relevant rating criteria for evaluating the Veteran's disabilities (the timing and form of which suffices for Dingess/Hartman). Also, June 2006, December 2007, and August 2010 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the April 2009 and December 2011 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Correspondence received from the Social Security Agency reveals that the Veteran is not in receipt of benefits, and that no records relating to the Veteran exist.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2005 and March 2010 Board hearings, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on either matter is required. 

The Board notes that the claims file was not made available to the April 2010 and June 2006 VA examiners, and it is unclear whether it was made available to the July 2004, and May 2003 VA examiners.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in evaluating claims for increase, it is the Veteran's current level of disability that is at issue.  Here, the VA examiners thoroughly assessed the manifestations of the Veteran's service-connected disabilities and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claims.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disabilities than the evidence in the claims file.  All diagnostic testing necessary for assessing the current status of the Veteran's disabilities was conducted, and all subjective and objective symptomatology was described.  The medical examiners' findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's level of impairment.  See Nieves, 22 Vet. App. at 304.  The Board finds that the April 2010, June 2006, July 2004, and May 2003 examination reports are adequate for schedular consideration, and that, on these facts, further examination is not warranted.  

The Board is also satisfied that the RO has substantially complied with its August 2010 remand directives as they pertain to the matters herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AMC secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims, and arranged for the Veteran to undergo a VA examination in connection with his skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

As noted above and below, as the RO has already assigned stage ratings for each disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted. 

A.  Skin Disability

Historically, by rating decision of October 1989, the RO granted service connection for the Veteran's skin disability, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, effective April 6, 1989.  In an April 1990 rating decision, the Veteran's rating was increased to 10 percent, effective April 6, 1989.  In March 2003, the Veteran filed this claim for an increased rating with the RO.  By rating decision in December 2011, the RO granted an increased, 60 percent rating for the Veteran's service-connected skin disability, effective December 5, 2006, as well as an 80 percent rating, effective September 30, 2010.  

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in March 2003, prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 versions of the of the applicable schedular criteria is for consideration. 

Under Diagnostic Code 7806, dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 2008).

The RO's award of an 80 percent rating was established by applying Diagnostic Code 7806-7800.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  See 38 C.F.R. § 4.27.  Here, use of the hyphenated code indicates that the Veteran's disability was rated, by analogy, to disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118.  

Under Diagnostic Code 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement present.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 2008).

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

1.  Period Prior to December 5, 2006

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected disability is not warranted prior to December 5, 2006. 

On VA examination in May 2003, the Veteran complained of eczema, diagnosed in 1983, which affected his face.  He indicated that the condition was constant and caused redness to the face and a slight amount of flaking of the skin.  He reported that he was not receiving any treatment for the condition.  He denied systemic symptoms of fever or weight loss, had never been diagnosed with a neoplasm, and did not have urticaria.  On examination, the examiner noted slight redness of the face with a few areas of flaking of the skin.  There was no scarring.  There was no disfigurement.  There was no acne or hyperhidrosis.  The Veteran was diagnosed with solar and seborrheic dermatitis of the face with residual effect of slight redness of the face.

At his June 2005 personal hearing, the Veteran testified that his skin was red, itchy, and flaky.  He testified that exposure to the sun caused his facial skin to peel off in sheets and be very itchy.  He indicated that the disability affected his face and the top of his head.  He reported that he had tried creams and lotions in the past, but that nothing helped and only irritated the condition.  See Hearing Transcript, pp. 3-8.

Under these circumstances, the Board finds that the record presents no basis for assignment of a rating in excess of 10 percent for the Veteran's skin disability prior to December 5, 2006.  As noted above, the next higher (30 percent) rating under Diagnostic Code 7806 requires dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.
There is no medical evidence for this time period to support a finding that the Veteran's skin disability covered 20 percent or more of his entire body or affected 20 percent or more of his exposed skin.  The examination report also reflected that the Veteran did not treat his disability with anything, including corticosteroids or immunosuppressive drugs.  The Board additionally finds that a higher rating is not warranted for the Veteran's skin disability under Diagnostic Code 7800 as the May 2003 examiner specifically indicated there was no disfigurement.  Accordingly, there is no basis for assigning a rating in excess of 10 percent for the Veteran's service-connected skin disability prior to December 5, 2006. 


2. Period from December 5, 2006 to September 29, 2010

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 60 percent for the Veteran's service-connected skin disability is not warranted from December 5, 2006 to September 29, 2010. 

On VA examination in December 2006, the Veteran reported not using any therapy to treat his skin disability.  He indicated that creams and lotions used in the past did not help.  The examiner noted he had never been treated with systemic drugs, or any type of light therapy, including UVB, PUVA, or electron beam.  He used steroid creams such as hydrocortisone in the past, but never used systemic cortisone medication or immunosuppressive drugs. The Veteran's symptoms included redness, itching, and flaking.  His whole face and all of his scalp were involved with the lesions, as well as the anterior neck and the anterior chest.  The lesions were essentially slightly raised areas of the skin that were reddened and had fine scales.  The lesions measured from about 3 to 5 millimeters.  There was no scarring.

A VA treatment record of March 2007 documented that the Veteran's skin was red and dry, with no open areas or breakdown.

A VA treatment record of April 2007 documented that the Veteran's rash covered his face, neck and upper chest.  The Veteran reported that it waxed and waned.  He was on no medication.  The disability was worse in the sun and cold weather.  They physician noted a trace of erythema and scale on the Veteran's central face.

A VA treatment record of October 2007 documented that the Veteran had warm and dry skin, and a reddened face.

In an addendum VA examination report of February 2009, the December 2006 examiner clarified that the lesions affected the Veteran's entire head, including his face and entire scalp, as well as his neck and the upper one third of the anterior trunk.  The examiner indicted that the area affected 8 percent of the total body surface, and 57 percent of the total exposed body surface.

At the March 2010 personal hearing, the Veteran testified that his skin disability caused severe redness, itchiness, and peeling and flaking skin.  He stated that creams and oral medication did not help his condition.  It was noted that the Veteran's skin was fully red, and that there was a discernible difference from where he wore his hat, and his face.  See Hearing Transcript, pp. 3-8.

A VA treatment record of July 2010 documented that the Veteran's skin was intact and dry, with a rash.

Collectively, the evidence shows that from December 5, 2006 to September 29, 2010, the Veteran's skin disability was manifested by extreme redness, itchiness, flaking, and peeling.  The evidence, however, weighs against assignment of a rating in excess of 60 percent for the Veteran's skin disability for this time period.  

As noted above, Diagnostic Code 7806 does not allow for ratings in excess of 60 percent; this is the maximum rating allowable under the code.  Alternatively, the Board has considered whether a higher rating may be warranted under Diagnostic Code 7800, but, as noted above, such a rating requires evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.
There is no medical evidence for this time period to support a finding that the Veteran's skin disability was manifested by actual tissue loss, despite the shedding of skin.  Moreover, the evidence does not show gross distortion or asymmetry of features, or six characteristics of disfigurement.  For example, there was no evidence of the lesions being elevated or depressed on palpation, adherent to underlying tissue, or that any underlying soft tissue was missing.  

The Board has additionally considered whether a higher rating may be warranted under Diagnostic Code 7805 or Diagnostic Code 7817, as these are the only codes remaining that allow for ratings in excess of 60 percent.  Diagnostic Code 7805 is not applicable, however, as it requires evidence of limitation of function of the affected part.  There is no indication that the functionality of the Veteran's face or facial features are limited by his skin disability.  Diagnostic Code 7817 is similarly not applicable, as it requires evidence of systemic manifestations (such as fever, weight loss, and hypoprotenemia), as well as the constant or near-constant use of systemic therapy such as corticosteroids or immunosuppressive drugs.  There is no indication of either systemic manifestations, or of systemic therapy.  Accordingly, there is no basis for assigning a rating in excess of 60 percent for the Veteran's service-connected skin disability from December 5, 2006 to September 29, 2010.  

3.  Period from September 30, 2010

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 80 percent for the Veteran's service-connected skin disability is not warranted from September 30, 2010. 

On VA examination in September 2010, the Veteran reported extreme redness and itchiness of his skin.  He reported that when he was first granted service connection for the disability, it affected only parts of his face, including the nose and malar areas on either side of the nose and below the orbits.  He reported that now, however, it affects a larger area and is more severe.  He indicated that topical creams were of no benefit.  The examiner noted that the Veteran has not been treated with corticosteroids or immunosuppressive drugs for the condition.  On examination, the examiner determined that between 20 and 40 percent of exposed areas were affected.  Generalized redness of the skin was noted on the entire face, including the forehead, nose, both malar regions, entire cheeks, sides of the face, and chin.  The examiner noted a total of 6 scattered small nodules of the skin of the face that were found on the left cheek, nose, and forehead, varying in size from 0.5 to 1.0 centimeter.  The Veteran was noted to have generalized pruritis of the skin of the face. 

Here, the Board finds that the relevant evidence of record weighs against assignment of a rating in excess of 80 percent for the Veteran's skin disability since September 30, 2010.  Neither Diagnostic Code 7806, nor Diagnostic Code 7800, allows for ratings in excess of 80 percent; this is the maximum rating allowable under these codes.  Alternatively, the Board has considered whether a higher rating may be warranted under Diagnostic Code 7805 or Diagnostic Code 7817, as these are the only codes remaining that potentially allow for ratings in excess of 80 percent.  Diagnostic Code 7805 is not applicable, however, as it requires evidence of limitation of function of the affected part.  There is no indication that the functionality of the Veteran's face or facial features are limited by his skin disability for this time period.  Diagnostic Code 7817 is similarly not applicable, as it requires evidence of systemic manifestations (such as fever, weight loss, and hypoprotenemia), as well as the constant or near-constant use of systemic therapy such as corticosteroids or immunosuppressive drugs, and there is no indication of either systemic manifestations, or of systemic therapy.  Accordingly, there is no basis for assigning a rating in excess of 80 percent for the Veteran's service-connected skin disability since September 30, 2010.

B.  Right Thumb Disability

Historically, by rating decision of October 1989, the RO granted service connection for the Veteran's right thumb disability, and assigned an initial 0 percent (noncompensable) rating, effective April 6, 1989.  In March 2003, the Veteran filed this claim for an increased rating with the RO.  By rating decision in December 2011, the RO granted an increased, 10 percent rating, effective May 14, 2003.

The Veteran's right thumb disability has been rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011), based on limitation of motion.  Under Diagnostic Code 5228, for the major hand, a 10 percent rating is assigned with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Period Prior to May 14, 2003

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a compensable rating for the Veteran's service-connected right thumb disability is not warranted prior to May 14, 2003. 

As noted, in awarding the Veteran an increased rating of 10 percent, the RO assigned an effective date of May 14, 2003, the date of a VA examination.  As such, a small time frame exists from the date of the Veteran's March, 25, 2003 claim for increase to May 14, 2003.  On review of the record, the Board can point to no relevant evidence from this narrow window sufficient for rating the Veteran's right thumb disability.  Specifically, the record is simply devoid of findings pertaining to limitation of motion of the right thumb, or specifically, of the distance between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, as required for the application of Diagnostic Code 5228.  

In the absence of any relevant evidence for the pertinent time frame with which to rate the Veteran's right thumb disability, there is no basis for assigning a compensable rating prior to May 14, 2003.

2.  Period from May 14, 2003

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right thumb disability is not warranted since May 14, 2003. 

On VA examination in May 2003, the Veteran complained of constant thumb pain without flare-ups.  He denied any loss of function.  On examination, there were no anatomical defects.  He had good motion of the thumb and the fingers.  He had normal opposition of the thumb to the fingers.  He could make a complete fist, grasp objects, push, pull, twist, probe, write, and touch with no difficulty.  There was no additional limitation of motion due to pain, fatigue, weakness, or a lack of endurance on repetitive motion.

On VA examination in July 2004, the thumb had 6/8 centimeters of adduction, 40/50 degree abduction, and 4/8 centimeters opposition.  Repetitive use of the right thumb in grasping and pinching resulted in pain with a lack of endurance, strength, and fatigue, but no incoordination. The range of motion was unchanged on repetition.  

On VA examination in June 2006, the Veteran displayed a full range of motion of all fingers of the right hand.  He had no hand muscle weakness.  There was no gap between the thumb pad and tips of the fingers on attempted opposition of thumb to fingers.  There was no ankylosis of any digit.

On VA examination in December 2006, it was noted that the Veteran underwent an open reduction with fixation in service due to his thumb injury.  Recent x-rays revealed a deformity of the first metacarpal and proximal phalangeal area secondary to the old healed fracture.  The changes were noted as due to a soft tissue injury of the collateral ligament, resulting in decreased motion.  The injury also resulted in progressive degeneration and arthritic changes in the thumb.

On VA examination in April 2010, the Veteran displayed a 1 inch, or 2.5 centimeter, gap between his right thumb pad and the fingers.  There was objective evidence of pain, but no additional limitation of motion.  There was no ankylosis of any digit.  His grip strength, and strength for pushing, pulling and twisting, was reduced in the right hand.  There was no decreased dexterity for twisting, probing, writing, touching, and expression.

Here, the Board finds that the relevant evidence of record weighs against assignment of a rating in excess of 10 percent for the Veteran's right thumb disability since May 14, 2003.  As noted above, the next higher (20 percent) rating under Diagnostic Code 5228 requires evidence of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  This is simply not shown by any of the relevant evidence.  
The Board additionally finds that a higher rating is not warranted for the Veteran's right thumb under Diagnostic Code 5224, as this requires evidence of ankylosis, which is not documented in the evidence.  

In reaching these conclusions, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, the May 2003 examiner found no additional limitation of motion due to pain, fatigue, weakness, or a lack of endurance on repetitive motion.  While the July 2004 examiner found that repetitive motion caused pain, a lack of endurance, strength, and fatigue, there was no change in the range of motion due to this, and no incoordination.  The April 2010 examiner found evidence of pain, but no additional limitation of motion.  Thus, there is no medical evidence that the Veteran's pain was so disabling as to effectively result in a gap larger than 2 inches between the thumb pad and fingers with the thumb attempting to oppose the fingers, as required for assignment of the next higher rating under Diagnostic Code 5228.  

Accordingly, there is no basis for assigning a rating in excess of 10 percent for the Veteran's service-connected right thumb disability since May 14, 2003. 

C.  Both Disabilities

The Board has considered the potential applicability of alternative diagnostic codes pertaining to the skin for evaluating the Veteran's skin disability, and pertaining to the thumb and fingers for evaluating the Veteran's right thumb disability, but finds that no other diagnostic code provides a basis for higher rating for either disability.  The Board further notes that neither disability is shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

The Board additionally notes that, in evaluating the disabilities under consideration, it has considered the Veteran's assertions-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings for the Veteran's skin and right thumb disabilities (noted above) requires medical findings which are within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  Hence, while the appellant's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the assignment of higher ratings at any point, and pursuant to any applicable criteria, for the periods in question. 

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of either disability under consideration, pursuant to Hart (cited above), and that ratings in excess of 10 percent, 60 percent, and 80 percent for the skin disability, at each noted stage, respectively, be denied, and that a compensable rating and a rating in excess of 10 percent for the thumb disability, at each noted stage, respectively, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App, 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for solar and seborrheic dermatitis of the face, prior to December 5, 2006, is denied.

A rating in excess of 60 percent for solar and seborrheic dermatitis of the face, from December 5, 2006 through September 29, 2010, is denied.

A rating in excess of 80 percent for solar and seborrheic dermatitis of the face, from September 30, 2010, is denied.

An increased (compensable) rating for status post torn radial collateral ligament of the right thumb MCP joint with arthritis, prior to May 14, 2003, is denied.

A rating in excess of 10 percent for status post torn radial collateral ligament of the right thumb MCP joint with arthritis, from May 14, 2003, is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

In the August 2010 remand, the Board instructed the RO to afford the Veteran a VA orthopedic examination to ascertain the current severity of the Veteran's left knee disability.  After completing this requested action and any additional notification or development deemed warranted, the RO was to readjudicate the claims on appeal.  In Remand Directive #9, the RO was specifically instructed that if any benefit remained denied, the Veteran and his representative were to be furnished an appropriate SSOC that included clear reasons and bases for all determinations, and afforded an appropriate time period for response before the claims file was returned to the Board for further appellate consideration.

The record reflects that in June 2010, the Veteran was afforded an orthopedic examination, yielding findings relevant to his right elbow disability, and in September 2010 the Veteran was afforded an examination pertaining to his left knee.   However, there is no indication that the RO readjudicated the Veteran's claims for increased ratings for the Veteran's left knee and right elbow disabilities.  While an SSOC and a rating decision were rendered in December 2011, both entirely fail to address the Veteran's left knee or right elbow disabilities. Under these circumstances, the Board has no alternative but to, again, remand the matters of entitlement to increased ratings for the Veteran's left knee and right elbow disabilities, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.

While this matter is on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of each claim should include consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  The RO's adjudication of each claim should include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate.

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


